 BEST ART PRODUCTS, INC.81BEST ART PRODUCTS,INC.andAMALGAMATED WORKERS UNION, LOCAL130,DOLL&TOY WORKERS INTERNATIONALUNION, AFL,PETITIONERandLOCAL 227, UNITEDAUTOMOBILEWORKERS, AFL.CaseNo.2-RC-6896.January5,1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Aaron Weissman, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer is a New York corporation, engaged in the businessof manufacturing crayons, at its plant in Brooklyn, New York.The Employer was approached in February 1954 by the Intervenor,who presented authorization cards, and contract negotiations began.A contract was prepared in March 1954 between the Employer and theIntervenor.The Petitioner commenced its organizational efforts inApril 1954.The Petitioner filed a petition (Case No. 2-RC-6792)on May 3, 1954, seeking to represent the Employer's employees. OnMay 18, 1954, the Petitioner withdrew that petition on the Employer'spromise to bargain.The Petitioner and the Employer had a confer-ence and discussed the terms of a contract.Approximately May 25,1954, the Petitioner submitted to the Employer a form contract. TheEmployer and the Petitioner met at the beginning of June 1954 anddiscussed the changes proposed by the Employer. The contract withthe proposed changes was typed up and sent to the Employer for hisfurther perusal, which it received approximately June 7 or 8, 1954.There was testimony at the hearing that a meeting was held at thePetitioner's office on June 11, 1954, attended by 3 representatives ofthe Employer, 3 representatives of the Intervenor, and the Petitioner'spresident.Two witnesses for the Employer and 2 witnesses for theIntervenor testified in substantial accord that at that meeting the Pe-titioner's president stated, "I am stepping out of the picture, go aheadand sign with Local 227 and make sure you sign this afternoon." Al-though the Petitioner's president denied making this statement, the111 NLRB No. 8. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDweight of the evidence tends to support the conclusion that this state-ment was made.It is clearfrom the record that the Petitioner filed a petition on May3, 1954, after an initial request for recognition and bargaining, andwithdrew that petition on May 18, 1954. The present petition wasfiled on June 14, 1954, and hence more than 10 days after the Peti-tioner's initial request for recognition and bargaining. It was, there-fore, untimely under theGeneral Electric X-Ray 1rule with respectto the contract executed on June 11, 1954.The Board has on occa-sionsuspended the operation of this rule where extenuatingcircum-stances werepresent.2It may be asserted that in view of the Em-ployer's promise to bargain without an election among its employees,extenuating circumstances exist which justify obviating the applica-tion of the 10-day rule.While the Board has normally regarded afactual situation such as this sufficient to come within the exception,the evidence at the hearing in the present case indicated that the Pe-titioner by its conduct encouraged the Employer and the Intervenorto execute the very contract it now contends should not bar its petition.Under the circumstances, particularly in view of what transpired atthe meeting of the representatives of the parties on June 11, 1954,we find no warrant for suspending the operation of theGeneral Elec-tricX-Rayrule.Indeed, it is precisely situations such as the presentone that illustrate the salutary effect of the rule requiring petitionsto be filed within 10 days after the initial request for recognition andbargaining.Failure to conform to this well-established Board re-quirement frequently lead, as it did here, to factual disputes that wouldotherwise not have occurred.Accordingly, we find that the contract of June 11, 1954, is a bar tothe petition filed June 14, 1954, and therefore precludes a present de-termination of representatives.We shall therefore dismiss thepetition.[The Board dismissed the petition.]1 67 NLRB 997.2 Arrow CandyCo., 100 NLRB 573;Chicago Bradge & Iron Company,88 NLRB 402.BONNAZ,HAND EMBROIDERERS,TUCKERS,STITCHERS,PLEATERS UNION,LOCAL 66, INTERNATIONAL LADIES' GARMENT WORKERS' UNION, AFL;ZACHERYL. FREEDMAN AND GEORGE TRIESTMAN, AGENTSandGEMSCO,INC.Case No. 00-CC-293. January 6,1955Decision and OrderOn August 27, 1954, TrialExaminerArthurLeff issued his Inter-mediate Report in the above-entitled proceeding,finding that the Re-111 NLRB No.11.